                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:09-CR-117-FL



   UNITED STATES OF AMERICA

        v.                                                            ORDER

   RICHARD ALLEN BROWN


       On motion of the Defendant, Richard Allen Brown., and for good cause shown, it is

hereby ORDERED that [DE-59] be sealed until further notice by this Court. The grounds for this

Order are found at [DE-59].

       Accordingly, it is ORDERED that these documents be filed under seal and to remain so

sealed until otherwise ordered by the Court, except that copies may be provided to the Assistant

United States Attorney and Counsel for the Defendant.

       IT IS SO ORDERED this 5th day of March, 2019.



                                             _______________________________________
                                             LOUISE W. FLANAGAN
                                             UNITED STATES DISTRICT JUDGE
